DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Jul 2022 has been entered.

Allowable Subject Matter
Claims 1-10, 12-19, and 21 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or make obvious the claimed combinations
including the following limitations:
a passive folding element fixedly coupled to one of the first passive folding member or the second passive folding member for engaging and folding the second flap of the wrapper from a first position away from the product to a second position adjacent the product.
The prior art of record that are most relevant to teaching these limitations is Gorrieri et al.
US20090139185A1 (Gorrieri). Since the passive folding element is “fixedly” coupled to the first passive folding member, Gorrieri in FIG. 4, #113 illustrates that this structure is not fixed to # 213 illustrated in FIG. 4.
The combinations of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Page 7, filed 25 Jul 2022, with respect to Claims 1 and 12 have been fully considered and are persuasive.  The rejection of Claims 1 and 12 has been withdrawn. 



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        22 Aug 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731